 



EXHIBIT 10.45
SECOND AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT OF
IRWIN VENTURES CO-INVESTMENT FUND LLC
     This Second Amendment (the “Amendment”) is made this 18th day of November,
2005, with the intent that it have effect from and after January 1, 2005, to the
Limited Liability Company Agreement, dated as of April 20, 2001 (the
“Agreement”), of Irwin Ventures Co-Investment Fund LLC (the “Company”), by and
among Irwin Financial Corporation, an Indiana corporation, as the Class A member
(“IFC” or the “Class A Member”) and the other parties designated from time to
time as Class B Members on Schedule A thereto (each, a “Class B Member,” and
collectively, the “Class B Members”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.
     WHEREAS, Section 14.1 of the Agreement provides that the Management
Committee may propose amendments to the Agreement and such amendments may be
made with the written consent of the Class A Member;
     WHEREAS, Section 5.2.1 of the Agreement provides that at the beginning of
each calendar year, for such period as the Management Committee shall determine,
each Qualified Employee may elect defer a portion of his or her bonus award and
contribute it to the Company;
     WHEREAS, the Management Committee desires that the Agreement be amended to
provide that (x) the ability of Qualified Employees to make investments in the
Company will apply only to calendar years ending prior to January 1, 2005, (y)
and that no election made in 2005 to defer bonus awards made at the end of 2005
for investment in 2006 will be accepted, and (z) no Qualified Employees shall be
entitled to qualify for participation after January 1, 2005; and
     WHEREAS, the Class A Member agrees with the Management Committee’s
recommendation as set forth above and desires to amend the Agreement as provided
herein.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
1. Amendment to Agreement. Section 5.2.1 of the Agreement is hereby amended by
adding the following sentence to the end of Section 5.2.1 of the Agreement:
Notwithstanding the foregoing, no employee of an IFC Group Member shall have the
right to participate in the Company and make Annual Bonus Contributions for
calendar years ending after January 1, 2005. Qualified Employees shall not be
entitled to

1



--------------------------------------------------------------------------------



 



make Annual Bonus Contributions with respect to calendar years ending after
January 1, 2005 and the Company shall not accept or recognize any election made
by a Qualified Employee to invest his or her Annual Bonus Contribution for
periods on or after January 1, 2005.
2. Effectiveness. The amendment set forth in Section 1 of this Amendment is
intended to be effective as of January 1, 2005 to the fullest extent permitted
by law. Except as expressly amended hereby, the provisions of the Agreement are
and shall remain in full force and effect.
3. Governing Law. This Amendment shall be governed by the laws of the State of
Delaware.
     IN WITNESS WHEREOF, the Company and the undersigned Class A Member have
executed this Second Amendment to Limited Liability Company Agreement of Irwin
Ventures Co-Investment Fund LLC as of the day and year first above written.

            IRWIN VENTURES CO-INVESTMENT FUND LLC
      By:           Name:   David S. Meyercord        Title:   Senior Vice
President, Investments          Class A Member:
IRWIN FINANCIAL CORPORATION
            By:           Name:   Thomas D. Washburn        Title:   Executive
Vice President     

2